i;.
       "'         Case 3:13-cr-03227-BEN Document 39 Filed 08/03/20 PageID.84 Page 1 of 2
      AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                                                        (For Revocation of Probation or Supervised Release)
                                                                        (For Offenses Committed On or After November 1, 1987)
                                     V.
                 ISAAC MENDEZ-MALDONADO (1)                                  Case Number:      13CR3227-BEN

                                                                        FD BY ERIC STUDEBAKER FISH
                                                                        Defendant's Attorney
      REGISTRATION NO.                40415298
      •-
      THE DEFENDANT:
      IZI admitted guilt to violation ofallegation(s) No.       1 OF THE ORDER TO SHOW CAUSE.

      D     was found guilty in violation ofallegation(s) No.
                                                                ------------ after denial of guilty.
      Accordingly, the court has adjudicated that the defendant is guilty of the following allegatio.n..(~s~):~--~~::::-;:~---

      Allegation Number                 Nature of Violation
                                                                                                         F\LE Q
                                        nv7, Failure to report as directed

                                                                                                             u.s. 01s11',1ti co0RT
                                                                                                              \STR,CT Of c;..L;FORN\A
                                                                                                                              DEPUTY



          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
      material change in the defendant's economic circumstances.




                                                                                                                                  -~
                                                                                                                            ✓--
      .....       Case 3:13-cr-03227-BEN Document 39 Filed 08/03/20 PageID.85 Page 2 of 2
.,
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                  ISAAC MENDEZ-MALDONADO (1)                                             Judgment - Page 2 of2
     CASE NUMBER:                l 3CR3227-BEN

                                                      IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      NINE (9) MONTHS.




      •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •       The court makes the following recommendations to the Bureau of Prisons:




      •       The defendant is remanded to the custody of the United States Marshal.

      •       The defendant shall surrender to the United States Marshal for this district:
              •    at                            A.M.              on
              •    as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      •       Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN

      I have executed this judgment as follows:

              Defendant delivered on
                                                                               to _ _ _ _ _ _ _ _ _ _ _ _ _ __


      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STATES MARSHAL



                                                                                                            13CR3227-BEN
